DETAILED ACTION
The instant application having Application No. 16/684,081 filed on 11/14/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 11, and 19 each recite the limitation "the parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), limitations such as estimating a (initial) quotient, generating unnormalized floating-point values based on various numerical values, and determining a final quotient cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a memory and a processor in communication with the memory.  However, these limitations are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as mathematical calculation(s) and/or data processing.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
In addition, the claim recites performing the first and second iterations “in a floating-point unit (FPU) pipeline”.  However, this element is also recited at a high-level of generality, and is merely used as a tool to implement the abstract idea.  For instance, the claim fails to include any detail as to the structure of the FPU pipeline or how it functions to perform the 
Accordingly, the additional elements described above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a “processor”, a “memory”, and a generically claimed “FPU pipeline” to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Additionally, the “FPU pipeline” is claimed generically and without detail, as described above.  Without any limitations directed to particular components and/or actions for this limitation, it merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).
Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 4-8, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
The claims recite further mathematical limitations and/or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less 

As per Claims 9 and 12-16, they recite method(s) comprising the limitations of Claims 1 and 4-8, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 9 and 12-16 are rejected under the same rationale as presented in the above rejections of Claims 1 and 4-8.

As per Claims 17 and 20, they recite a system comprising similar limitations as in Claim 1, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 17 and 20 are rejected under the same rationale as presented in the above rejection of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faget (US 5,377,134).

As per Claim 17, Faget discloses a system comprising: a memory; a processor configured to be in communication with the memory (Abstract and Figure 1 and Column 1, lines 56-60 and Column 3, lines 52-55, a two-stage floating-point multiply-add pipeline receives an initial reciprocal R0 from a lookup table, i.e. a Read Only Memory);  the processor being configured to: initialize an estimated quotient between the dividend and the divisor (Column 1, line 36 through Column 2, line 15 and Column 4, lines 21-25 and Column 5, lines 23-35, N1 is the initial estimated quotient formed by multiplying the dividend N0 and initial divisor reciprocal estimate R0);  execute a refinement process to refine the estimated quotient in a floating-point unit (FPU) pipeline (Column 2, lines 12-15 and Column 4, lines 38-41 and 53-56 and Column 5, lines 23-35, further iterations are performed via the two-stage floating-point pipeline to produce more precise quotient values e.g. N2, N3, etc.);  and determine a final quotient based on an outcome of the refinement process (Column 5, lines 1-5 and 23-40, the iterations produce a final quotient N). 

Allowable Subject Matter
Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 11, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest found prior art is Faget (US 5,377,134), Weinberg et al. (US 2009/0216824), Schmookler (US 2006/0179092), and Lutz et al. (US 2016/0110161).  Faget discloses performing an iterative division process using a two-stage floating-point multiply-add pipeline, the division comprising a quotient convergence formula which provides iterative calculations for the quotient rather than the reciprocal, as in Newton-Raphson iterations.  Based on an initial divisor reciprocal estimate, a series of iterations are performed which calculate and refine a quotient estimate in each iteration.  The floating-point multiply-add pipeline comprises exponent logic, a Booth multiplier, CSA tree, fraction adder and fraction normalizer.  Weinberg discloses a similar iterative division process as disclosed by Faget, and teaches executing the iterations on a pipelined floating-point fused multiply-add unit.  Schmookler similarly teaches performing a quotient-refinement iterative division process using a floating-point multiply-add pipeline, comprising converting fixed-point operands to floating-point, generating a reciprocal estimate of the divisor via table lookup, generating an initial quotient estimate q0, and performing two more iterations for generating refined quotient estimates q1 and q2, wherein q2 is the final quotient.
Lutz discloses floating-point circuitry comprising reciprocal estimation circuitry which can calculate a fixed or floating-point reciprocal estimate which may be used as the starting point for an iterative division process.  The floating-point reciprocal mantissa is computed via table lookup and the floating-point reciprocal exponent is computed by inputting the operand exponent into a carry-save adder, generating reciprocal exponent sum and carry signals, and summing the signals into a final reciprocal exponent signal.
However, none of the closest found prior art teaches performing a quotient-refinement iterative division process using a floating-point pipeline wherein a sum and carry signal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,249,149	Method and apparatus for performing floating point division

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182